PagelD.1 Page
18-44. Rev, 09/19} ASE 2:20-cv-12158-DM-EA wt COVER SHEET ag g

1of 6

The JS 44 civil cover sheet and the information contained herein neither rere nor supplement the ne and service of pleadings or other papers as required by law, except as
@

provided by local rules of court. This form, approved by the Judicial Conference of the United States in
purpose of initiating the civil docket shect. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

eptember 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS DEFENDANTS

Randall Riley Davidson United States Postal Service,
United States of America and John Doe

(b) County of Residence of First Listed Plaintiff

- of County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE:
THE TRACT OF LAND INVOLVED.

(C) Attomeys (Firm Name, Address, and Telephone Number)

Dodd B. Fisher, Fisher, Fowler & Williams
18538 Mack Ave., Grosse pointe Farms, MI 48126 (313) 458-8276

Attorneys (if Known)

 

(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF J URISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL P ARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Ont-' and One Box for Defendant)
O 1 U.S. Government 3 Federal Question DEF PTF ;
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 Incorporated or Principal Place o4
of Business In This State
(K2 U.S. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place O53 04
Defendant (Indicate Citizenship of Parties in Item iif) of Business In Another State
Citizen or Subject of a 43 © 3 Foreign Nation O6 6
Foreign Country

 

 

IV. NATURE OF SUIT

(Place an “X” in One Box Only)

 

 

 

Click here for: Nature of Suit Code] Descriptions.

 

 

 

 

 

 

 

   

C CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY ;
1 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
1 120 Marine O 310 Airplane 01 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHT: 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights 0 430 Banks and Banking
& 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | (4 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 01 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
7 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) O 485 Telephone Consumer
© 190 Other Contract Product Liability 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 1 490 Cable/Sat TV
0 196 Franchise Injury C 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) O 850 Securities/Commodities/
© 362 Personal Injury - Product Liability C751 Family and Medical Exchange
Medical Malpractice ie Leave Act 0 890 Other Statutory Actions
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Liti gation FEDERAL TAX SUITS O 891 Agricultural Acts
© 210 Land Condemnation OF 440 Other Civil Rights Habeas Corpus: 01 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) © 895 Freedom of Information
& 230 Rent Lease & Ejectment 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act
0 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 0 896 Arbitration
CT 245 Tort Product Liability Accommodations © 530 General 0 899 Administrative Procedure
© 290 All Other Real Property 01 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
5 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration ©) 950 Constitutionality of
Other O 550 Civil Rights Actions State Statutes
0 448 Education O 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

1 Original O2 Removed from O 3  Remanded from O 4 Reinstatedor OF 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF N 28 U.S.C. § 2675(a),
oe OF ACTIO Brief description of cause: ; . .
Plaintiff tort calm, injured in motor vehicle accident
VII. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $§ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

  

PII

AMOUNT

 

FOR OFFICE USE ONLY

RECEIPT # APPLYING IFP JUDGE

MAG. JUDGE
Case 2:20-cv-12158-DML-EAS ECF No.1 filed 08/12/20 PagelD.2 Page 2 of 6

oO

FISHER
FOWLER
& WILLIAMS

18538 Mack Ave.
Grosse Pointe
Farms, MI
48236

(313) 458-8276
(313) 469-7085 (fax)

ffwplc.com
Attorneys
Dodd B. Fisher, Esq.
Aimee Fowler, Esq.
Daniel Williams, Esq.
Erin E. Avey, Esq.
Kurt Koning Esq.

Of Counsel

-hristopher J. Nesi, Esq.

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
RANDALL RILEY DAVIDSON,
Plaintiff,
-VS- Hon.
Case No.

UNITED STATES POSTAL SERVICE,
UNITED STATESS OF AMERICA and
JOHN DOE

Defendants.

 

Dodd B. Fisher (P51382)

FISHER FOWLER & WILLIAMS, PLC
Attorney for Plaintiff

18538 Mack Avenue

Grosse Pointe Farms, MI 48236

(313) 458- 8276 / Fax (3 13) 469-7085

dfisher@ffwple.com

 

COMPLAINT

NOW COMES Plaintiff RANDALL RILEY DAVIDSON, through his attorneys,
FISHER FOWLER & WILLIAMS, and for his Complaint against Defendants, states the
following.

1. Plaintiff, RANDALL RILEY DAVIDSON, is a resident of Dearborn Heights,
Michigan.

2s Defendant, UNITED STATES POSTAL SERVICE, (herein after USPS) is a
governmental agency of defendant USA, and the owner of the motor vehicle involved in this

matter.

3. Defendant USA is a party to the action by virtue of 28 U.S.C. §§ 1346(b) and

2671.

 
Case 2:20-cv-12158-DML-EAS ECF No.1 filed 08/12/20 PagelD.3 Page 3 of 6

4, Defendant, JOHN DOE, is resident of ivenan
5, The amount of controversy exceeds $75,000
General Allegations

6. Plaintiff incorporates by reference the allegations set forth in paragraphs 1-5.

a, Pursuant to 28 U.S.C. § 2675 (a), Plaintiff has presented an administrative claim
against the USPS and John Doe, alleging personal injuries stemming from an incident on May
24, 2018. Plaintiff's administrative claim has been assigned Case no. 482-10-00419967A (Tort
Claim Examiner, Donna Dye).

8. On August 19, 2019, Plaintiff's administrative claim was denied.

9, On February 7, 2011, Plaintiff traveling on bicycle on the sidewalk on the east
side of Telegraph Rd., in the city of Dearborn Heights, MI. Plaintiff was traveling on sidewalk in
front of Taco Bell. A USPS vehicle exiting the drive of Taco Bell onto Telegraph Road failed to
see Plaintiff and struck his bike. The USPS vehicle continued proceeding north on Telegraph
Road and did not stop. Mr. Davidson was thrown off his bicycle resulting in his injuries.

8. Mr. Davidson was taken via EMS to Oakwood/Beaumont Hospital where he was
treated for his injuries. Mr. Davidson’s treatment by several medical doctors as a result of his
injuries arising out of the accident herein requires ongoing medical treatment and care.

9, As a result of the accident, Plaintiff sustained the following injuries, including but
not limited to:

(a) Neck and back injuries;

(b) Lumbar radiculopathy, including radiation to lower left leg;

(c) Cervical strain and cervical radiculopathy including EMG findings
consistent with C5-C7 bilateral radiculopathy/irritability and aggravation to

right-sided cervical radiculopathy, including new onset numbness and
tingling in upper extremities;

 

 
Case 2:20-cv-12158-DML-EAS ECF No.1 filed 08/12/20 PagelID.4 Page 4of6

(d) Severe muscle spasms and nerve pain;

(f) Pain, humiliation, anxiety, emotional distress, embarrassment, past and
future, and other non-economic loss and damage; and

(g) Plaintiff suffers emotional trauma and stress in daily living as a direct and
proximate result of his pain and suffering, and

(h) Other economic losses, past, present and future.

    

COUNT I. Negligence and Gross Negligence as to Defendants United States Postal Service
United States of America and John Doe
ate states of America and John Doe

10. Plaintiff incorporates by reference the allegations set forth in paragraphs 1-9.

11. At the time of the accident herein, Defendant John Doe was operating a USPS
Vehicle pursuant to his employment with Defendant USPS.

12. That the collision herein was caused by Defendant John Doe’s careless actions
and failure to use reasonable care, failure to stop in assured clear distance; this being negligence
and gross negligence by said Defendant who had a duty to operate her vehicle in a careful and
non-negligent manner which would not endanger other persons. This duty was owed to the
general public and to Plaintiff in particular.

13. That Defendant, by his acts and omissions, violated his duty to the public in
general and Plaintiff in particular, each and every act of negligence and gross negligence by
Defendant being a direct and proximate cause of Plaintiff's damages and injuries as follows:

(a) In operating said motor vehicle in a reckless, careless, negligent and
heedless manner without due regard for the rights and safety of others, and
more particularly, the Plaintiff herein; and without the caution and
circumspection as required by law: and without lookout for others or in a
manner so as to endanger or be likely to endanger property and persons, in
violation of MCLA 257.626, MSA 9.2326 and MCLA 257.626(b), MSA

9.2326(2) and in violation of the common law.

(b) In operating his vehicle in a willful and wanton disregard for the safety of
persons or property and in a manner without making proper observations;

 

 
Case 2:20-cv-12158-DML-EAS ECF No.1 filed 08/12/20 PagelID.5 Page 5of6

(c)
(d)

(e)

(f)

 

and in failing to have her motor vehicle under control to avoid such
collision, contrary to the common law and MCLA 257.626, MSA 9.2326(a).

In failing to maintain a careful lookout;

In failing to operate a vehicle at a speed that permitted him or her to stop in
the assured clear distance ahead;

In failing to maintain a proper lookout ahead, or make proper observation,
and failing to see what was there to be seen or anticipate what might be
there; as a reasonable and prudent driver would have if he had made proper
observations, contrary to common law and said failure to make proper
observation resulted in Defendant’s vehicle colliding into the bicycle that
Plaintiff was riding at the time.

In failing to control and stop the vehicle before colliding into the bicycle
that was lawfully traveling in the intersection in front of the Taco Bell on
Telegraph Rd., in Dearborn Heights, this action by the Defendant being
without warning, contrary to MSA 9.2348 and common law.

14. That as a direct result of the Defendant’s negligence and gross negligence which
are in violation of the common law and Michigan statutes, which were the proximate cause of
Plaintiff's injuries, the Plaintiff sustained serious and permanent injuries and damages; and
substantial impairment of bodily functions and in particular without limiting the injuries
enumerated in paragraph 9.

15. Plaintiff demands a trial by jury in this action.

WHEREFORE, Plaintiff demands a fair and just Judgment according to the law and

evidence in an amount exceeding $2,000,000.00 Dollars, plus costs, interest and attorney fees.

 
Case 2:20-cv-12158-DML-EAS ECF No.1 filed 08/12/20 PagelD.6 Page 6 of 6

Respectfully submitted,

By: /s / Dodd B. Fisher

DODD B. FISHER (P5 1382)

FISHER, FOWLER & WILLIAM, PLC
Attorneys for Plaintiffs

18538 Mack Avenue

Grosse Pointe Farms, MI 48326

(313) 458-8276/ (313) 469-7085-Fax

d.fisher@ffwplc.com

Dated: August 12, 2020

PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing instrument was served
upon the attorneys of record and all parties to the above cause via e-filing at
their respective addresses, as disclosed by pleadings of record herein, on
August 12, 2020. I declare under penalty of perjury, that the statement above
is true to the best of my information, knowledge and belief.

/s/ Janee Almond
JANEE ALMOND

 

 
